Citation Nr: 0811102	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-17 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent 
for migraine headaches. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The rating decision granted 
service connection for migraines and assigned a 10 percent 
disability rating effective March 12, 2004 and continued a 30 
percent disability rating for service-connected PTSD. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  I

In this case there are recent medical opinions that the 
service connected headache disorder and PTSD each render the 
veteran unemployable.  He is, however, currently in receipt 
of a 100 percent rating for prostate cancer.  Hence, the TDIU 
issue is currently moot.  Green v. West, 11 Vet. App. 472 
(1998).

The question of entitlement to an extraschedular rating for 
migraine headaches is remanded to the RO via the Appeals 
Management Center, and is further discussed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  The veteran has deficiencies in the areas of work, family 
relationships, mood, and thinking; but complete occupational 
and social impairment has not been demonstrated. 

2.  The veteran's migraines are severely and totally 
incapacitating.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an initial evaluation of 50 percent for 
migraines have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the veteran's claim for entitlement to an initial 
rating in excess of 10 percent for migraine headaches, the 
court's have held that were the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issue in this appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection; additional VCAA notice is not 
required.

Regarding the veteran's claim for an evaluation in excess of 
30 percent for PTSD, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a letter dated March 2004, the agency of original 
jurisdiction (AOJ) informed the veteran of the evidence 
needed to substantiate the claim, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter told the veteran 
that he could send VA information that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The March 2004 letter contained notice 
regarding increased ratings.  The veteran did not, however, 
receive full notice on the effective date and rating elements 
until a March 2007 letter.  The timing deficiency with regard 
to this letter was cured by readjudication of the claim in a 
December 2007 supplemental statement of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The March 2004 letter told the veteran that to substantiate 
the claim, he needed evidence that the disability had 
worsened.  The August 2007 letter invited him to submit 
evidence of the impact of the disability on employment.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

In his September 2004 VA Form 9 (substantive appeal), the 
veteran stated that his service-connected disabilities 
severely effected his daily life.  This statement 
demonstrated actual knowledge that the impact of his 
disabilities on daily life could substantiate the claims.

PTSD is not rated on the basis of test results or a specific 
measurement.  Hence no further notice was required on the 
second Vazques element.

The 2007 letter provided notice on the third Vazques-Flores 
element, by explaining that ratings were assigned on the 
basis of the percentages and criteria set forth in the rating 
schedule.

The March 2004 letter provided notice on the fourth Vazques 
element by providing examples of evidence that could be used 
to substantiate the claim.  The letter told him that he could 
submit this evidence, and offered VA assistance in obtaining 
evidence.

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records; 
nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
October 2002, April 2004 and June 2007.  No changes have been 
reported in the disabilities since the most recent 
examination.

The facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   



I.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

Factual Background

In June 2003 the veteran presented to the VA Medical Center.  
The diagnosis was combat-related PTSD with somatization.  A 
Global Assessment Functioning (GAF) score of 60 was reported.

In October 2003 the veteran underwent a PTSD and social 
survey at the VAMC.  The examining physician noted that the 
veteran related a significant symptomatology of an anxiety 
disorder but no significant symptomatology of panic attacks, 
mania, or thought disorder.  His thought processes were 
coherent and goal directed with no obvious evidence of 
hallucinations, delusions, obsessions or compulsions.  His 
affect was somewhat depressed.  The diagnosis was PTSD, 
chronic, severe.  The examining physician assigned a GAF 
score of 51 given the veteran's report of poor social 
functioning and significant problems with his anger that had 
led to him being assaulted at times and jeopardized his 
abilities to maintain employment. 

In April 2004 the veteran underwent a VA examination.  The 
examiner noted that the veteran was single and lived by 
himself.  While he had a girlfriend, the relationship was 
very poor as he got angry at her without provocation.  He was 
unable to keep any relationships with friends.  He isolated 
himself and had very poor interpersonal relationships as he 
dwelled upon his past and his Vietnam experiences.  He had 
startle reflex with loud noise and became hypervigilant at 
times.  No psychotic symptomatology was elicited.  The 
diagnosis was PTSD.  A GAF of 65 was reported.

Also in April 2004, the veteran underwent psychological 
testing at the VAMC.  In a psychological testing report, the 
treating psychologist concluded that the test findings 
indicated the presence of severe PTSD and depressive 
symptomatology which severely impaired his social 
adaptability and industrial capacity and may contribute to 
the severe headaches the veteran reported.

In January 2005 the veteran presented to the VAMC for a 
medication management follow-up.  His affect was restricted 
and angry at times but appropriately reactive.  His thought 
content was free of overt delusions, obsessions or phobias.  
He denied suicidal and homicidal ideation.  He had limited 
insight which may impact on his judgment.  The treating 
psychiatrist stated that the veteran continued to present 
with significant residual symptoms of PTSD, of which the most 
prominent appeared to be marked irritability and headaches, 
which were a possible psychosomatic component.  A GAF of 55 
was reported.

In May 2006 the veteran was admitted to a PTSD program at a 
VA medical center for help with problems associated with 
PTSD.  The veteran reported a minimal social life as he was 
currently not dating.  He reported an extensive history of 
assault and dysfunction, particularly at work as well as 
relationships.  The veteran's prognosis was poor due to the 
duration, chronicity and severity of his symptoms.  He was 
found to be unemployable.  A GAF of 41 was reported.

In June 2007 the veteran underwent a VA examination.  He 
reported having few meaningful relationships and was 
extremely detached and isolated from people in general.  The 
examiner noted that the veteran attended a 26 day program for 
PTSD at the VAMC.  The veteran had a variety of different 
jobs for a period of 35 years until he became disabled in 
2005 due to complications of carcinoma of the prostate.  

He continued to have trouble sleeping at night due to 
frequent nightmares from his experiences in Vietnam.  His 
affect was constricted but appropriate to the ideation and 
situation.  Mood was rather indifferent.  He was more or less 
coherent, relevant and goal directed but required frequent 
prompting.  He denied suicidal or homicidal ideation but did 
appear to suffer from ongoing anxiety.  He denied auditory or 
visual hallucinations but did experience frequent nightmares.  
He had very poor concentration and attention span.  Memory 
was poor.  Judgment and insight were fair.  PTSD was found to 
have caused considerable social, occupational and 
interpersonal functioning ever since the veteran's return 
from combat in Vietnam.  A GAF score of 60 was reported.

Analysis

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

VA will also consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The record documents that the veteran has had consistent 
difficulty establishing effective work and social 
relationships.  In fact, he has reported having few 
meaningful relationships and was extremely detached and 
isolated from people in general.  He also has had significant 
difficulty in all work and family relationships.  This level 
of symptomatology approximates the criteria for a 50 percent 
rating.

The next consideration is whether he has deficiencies in most 
of the areas needed for a 70 percent rating.  The October 
2003 PTSD and social survey reported that the veteran's anger 
jeopardized his abilities to maintain employment.  The May 
2006 PTSD program note also stated that the veteran had 
dysfunction, particularly at work as well as relationships.  
Thus he has deficiencies in the area of work (although, as 
just discussed, work deficiencies are also contemplated in 
the criteria for a 50 percent rating).  

He had poor interpersonal relationships and he was unable to 
keep any relationships with friends.  He thus has 
deficiencies in the area of family relationships.  

He also has well documented depressive symptoms.  Hence, 
deficiency has been demonstrated in the area of mood.  The 
veteran also reported difficulties with his memory and 
concentration.

In sum, the evidence can be read as showing deficiencies in 
most of the areas listed under the criteria for a 70 percent 
rating.  Accordingly a rating of 70 percent is granted.  
38 C.F.R. §§ 4.7, 4.21.

The veteran was most recently given a GAF of 60, which should 
indicate moderate disability.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 
4.125, 4.130 (2007).  However, the VA examiner reported that 
the veteran's disability was considerable, and described 
serious symptoms such as very poor concentration, attention 
and memory.  Other VA treatment reports have also described a 
more severe condition.  Resolving reasonable doubt in the 
veteran's favor, a 70 percent rating is warranted.

Turning to the question of whether more than a 70 percent 
evaluation is warranted, the Board must consider whether 
there is total occupational and social impairment. 

A score between 41 and 50 signifies serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

The GAF score of 41 during the May 2006 PTSD treatment was 
indicative of serious symptoms.  Additionally the veteran was 
found to be unemployable.

However, the June 2007 VA examiner indicated that the veteran 
became disabled from employment in 2005 due to complications 
of carcinoma of the prostate.  Social Security Administration 
records confirm this opinion, inasmuch as they report only 
the carcinoma and not secondary disabilities as causing 
disability.  Except for the hospital findings, the veteran 
has never been found to be totally disabled by PTSD.

The weight of the evidence is thus; against a finding that 
PTSD causes total social and occupational impairment.  The 
criteria for a 100 percent rating were not met or 
approximated.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Again, the veteran currently does not work as he became 
disabled in 2005 due to complications of carcinoma of the 
prostate.  The record demonstrates many occupational 
difficulties including anger and assaultive behavior.  
However, the 70 percent schedular rating contemplates 
significant interference with employment and is intended to 
compensate the veteran for such loss of income.  Marked 
interference with employment, beyond that contemplated by the 
schedular rating, has not been shown.  Further, the record 
does not reflect recent hospitalization for PTSD aside from 
the 26 day Track II PTSD program.  Therefore, in considering 
the current severity of his disability, frequent 
hospitalization has not been shown and referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that, a 70 
percent rating is warranted for PTSD, but that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 

II.  Entitlement to an initial rating in excess of 10 percent 
for migraines.

In September 1992 the veteran underwent a VA examination for 
headaches.  He reported headaches for over a 20 year period 
that lasted anywhere from 10-15 minutes up to 24 hours a day.  

In May 2003 the veteran presented to the VAMC with complaints 
of daily persistent headaches.  The diagnosis was combat-
related PTSD with somatization.  

In April 2004 the veteran underwent a VA examination for 
headaches.  He reported that he had headaches on a daily 
basis ranging in severity from 5-10 on a scale with 10 being 
the worst.  The examiner noted that the headaches were on a 
daily basis with acute exacerbations about 3 to 4 times a 
week.  He did not have nausea or vomiting with the headaches.  
There was no definite evidence of photobia.  The diagnosis 
was common migraine related headaches.

In June 2007 the veteran underwent another VA examination for 
headaches.  His headaches were described as chronic, daily 
and continuous, all over the head and behind the eyes.  He 
got occasional nausea, vomiting and phototobia associated 
with common migraine-type symptoms.  

Noise and light hurt his eyes.  He reported that the 
headaches completely dominated his work and personal life.  
While he was no longer working due to prostate cancer, he 
reported that when he was working, he was severely 
incapacitated by his headaches and now his social life and 
ability to enjoy his retirement were completely impaired by 
his continuous daily headaches.  The examiner noted that the 
multitude of medications and the potency of the pills which 
the veteran was taking would certainly curtail a normal life 
style by themselves.  The neurologic examination was 
unremarkable.  He did have a "knitted brow" consistent with 
his chronic headaches.  

The diagnosis was chronic daily muscular headaches that were 
certainly exacerbated by his PTSD with a possible component 
of "Analgesic rebound" related to medications.  He also had 
intercurrent common migraines, without aura but with 
significant autonomic component mixed in with his chronic 
daily headache pattern.  The examiner stated that the veteran 
was severely and totally incapacitated by his headaches.  He 
was unemployable and his pattern made the examiner feel that 
he had a very poor prognosis for a headache-free lifestyle.  
The headaches had dominated every aspect of the veteran's 
life and limited him in every arena.

Analysis

Migraines are currently evaluated as 10 percent disabling 
under Diagnostic Code 8100. 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Diagnostic Code 8100 provides a 10 percent 
evaluation for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is appropriate in cases of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is in order.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), p. 1461, "prostration" is 
defined as "A marked loss of strength, as in exhaustion." 

The evidence consistently describes migraine attacks on a 
daily basis with acute exacerbations about 3 to 4 times a 
week.  Additionally, the June 2007 examiner stated that the 
veteran was severely and totally incapacitated by his 
headaches which included occasional nausea, vomiting and 
phototobia associated with common migraine-type symptoms.  
This is an indication of severe economic impact.

As the veteran had daily headaches that were chronic, daily 
and continuous, the Board finds that the veteran's migraines 
can be described as very frequent and more closely 
approximate the criteria for a 50 percent evaluation.  38 
C.F.R. §§ 4.7, 4.21.  This is the maximum schedular 
evaluation for migraines.  Diagnostic Code 8100. 

The only other diagnostic code pertaining to headaches 
provides a maximum evaluation of 10 percent, absent findings 
of multi-infarct dementia.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2007).  In this case multi-infarct dementia has 
never been found.  The rating schedule, thus, does not 
provide for an evaluation in excess of the currently assigned 
50 percent for the service-connected disability.


ORDER


Entitlement to a disability rating of 70 percent for post-
traumatic stress disorder (PTSD) is granted. 

Entitlement to initial schedular rating of 50 percent for 
migraine headaches is granted, effective March 12, 2004. 


REMAND

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2007), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The Court has interpreted 38 C.F.R. § 3.321(b) as meaning 
that the Board cannot assign an extraschedular rating in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
Instead, the claim for an extra-schedular rating must be sent 
by the Board to those "officials who possess the delegated 
authority to assign such a rating in the first instance.  Id.

As noted above the most recent VA examination yielded a 
finding that the veteran's service connected headaches were 
totally disabling and rendered him unemployable.  This 
finding suggests that the disability causes marked 
interference with employment beyond that contemplated by the 
maximum schedular evaluation of 50 percent.  As such, the 
Board is required to remand the claim for referral to the 
appropriate first line authorities for consideration of an 
extraschedular rating. 

The appeal is REMANDED for the following:

1.  Refer the veteran's claim of 
entitlement to a higher initial rating 
for migraine headaches to the appropriate 
first line authority for consideration of 
an extraschedular rating in accordance 
with 38 C.F.R. § 3.321(b).

2.  If any benefits sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


